DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 7, filed 29 January 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kouperman et al. (US 2017/0094259 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 14, 15, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 2016/0027209 A1) in view of Kouperman et al. (US 2017/0094259 A1).
Regarding claim 1, Demirli discloses an information processing apparatus comprising: one or more hardware processors; (Figure 8 and paragraph 0102, processors)	and one or more memories which store instructions executable by the one or more hardware processors to cause the information processing apparatus to perform at least: (Figure 8 and paragraph 0109, memory)	acquiring information for specifying a first position relating to a user whose display apparatus displays a virtual viewpoint image based on a plurality of images obtained by a plurality of imaging apparatuses imaging a imaging target region (Paragraph 0059, a server tracks real-time viewpoints and locations of each data collector of a real participant with cameras at a venue for creating virtual viewpoints for viewing for virtual participants where the real participant can also be a virtual participant that can view the virtual viewpoints, paragraph 0060).	Demirli does not clearly disclose specifying a second position in the imaging target region based on the plurality of images; determining, based on a positional relationship between the first position specified based on the acquired information and the specified second position, a position of a virtual viewpoint used for generating the virtual viewpoint image such that the position of the virtual viewpoint is different from the first position specified based on the acquired information and the specified second position; and outputting, for causing the display apparatus of the user to display, the virtual viewpoint image which corresponds to the determined position of the virtual viewpoint and includes the specified second position.	Kouperman discloses generating views for virtual cameras using image data from moving cameras (Paragraph 0049) and the views are interpolated from a generated 3D space (Paragraph 0093) using depth maps from obtained depth data of objects in an image captured by the moving cameras (Paragraph 0032) for display (Paragraph 0023).	Kouperman’s technique of producing interpolated virtual camera views for display using depth data of objects measured from moving cameras would have been recognized by one of ordinary skill in the art to be applicable to the tracking of positions of data collectors and their cameras for producing virtual viewpoints of a venue of Demirli and the results would have been predictable in the producing and display of 
Regarding claim 2, Demirli discloses wherein the first position relating to the user is inside of a stadium having the field to be captured (Paragraph 0058, various types of venues can be captured including sporting arenas which are similar to a stadium).
Regarding claim 4, Demirli discloses wherein the specified second position is a position of a specific object to be captured by at least one of the plurality of imaging apparatuses (Paragraph 0057, objects that can be seen from the requested virtual viewpoint)	and wherein the position of the user is specified based on the acquired information, (Paragraph 0059, lines 15-17, locations of each data collector is recorded).	
Regarding claim 5, Demirli does not clearly disclose wherein the position of the virtual viewpoint for the virtual viewpoint image is determined so that a predetermined angle is formed by a line connecting the first position specified based on the acquired information and the specified second position and a line connecting the specified second position and the position of the virtual viewpoint for the virtual viewpoint image. However, Demirli (Figure 4) discloses data collectors (element 103) that can be understood to be a user location where an image can be acquired, an object (element 109) and a virtual viewpoint (element 105). Since the nature of the claimed line is not 
Regarding claim 6, Demirli discloses determining, based on the first position specified based on the acquired information and the specified second position, an angle of view for the virtual viewpoint image. (Figure 4, element 105 and paragraph 0056, the virtual viewpoint of element 105 has a limited viewing angle or field of view that can be defined by the dashed lines).
Regarding claim 7, Demirli discloses determining a view direction from the virtual viewpoint for the virtual viewpoint image so that the specified second position is included in the virtual viewpoint image (Paragraph 0057, virtual viewpoint is set so that it can see the objects).
Regarding claim 9, Demirli discloses wherein the specific object is a person or a ball (Paragraph 0006 and 0058, the venue can be a sporting arena where it is well known in the art for a ball or at least one person to be present during a sporting event)
Regarding claim 14, Demirli discloses determining, based on the first position specified based on the acquired information, a height of the virtual viewpoint for the virtual viewpoint image (Paragraph 0061, virtual viewpoints can include an elevation).
Regarding claim 15, Demirli discloses wherein, based on the height of the first position specified based on the acquired information and a height at which the plurality of imaging apparatuses is installed, the height of the virtual viewpoint for the virtual viewpoint image is determined  (Paragraph 0050, the venue and data collectors can provide real viewpoint information that can include elevation, paragraph 0061, where the virtual viewpoint may be exactly that of a real viewpoint and would therefore have the same height as viewed from the venue or data collector’s viewpoint, paragraph 0055).
Regarding claim 17, Demirli discloses wherein in the acquiring, the information about another information processing apparatuses owned by the user is acquired (Paragraph 0059, the server tracks each data collector where it is obvious to one of ordinary skill in the art for the participant to have more than one data collector since the server can communicate with at least one data collector of a participant, paragraph 0052).
Regarding claims 20 and 21, similar reasoning as discussed in claim 1 is applied.
Regarding claim 22, Kouperman discloses wherein the position of the virtual viewpoint is determined such that a direction from the first positon specified based on the acquired information to the specified second position is different from a direction from the position of the virtual viewpoint to the specified second position (Paragraph 0049, the view of the object from the virtual cameras is different from the moving cameras).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 2016/0027209 A1) in view of Kouperman et al. (US 2017/0094259 A1) and further in view of Hashimoto (US 2013/0107020 A1).
Regarding claim 10, Demirli discloses all limitations as discussed in claim 4.	Demirli does not clearly disclose outputting a warning to the user if the distance between the first position specified based on the acquired information and the specified second position is shorter than a predetermined distance.	Hashimoto discloses determining a reference distance that is the distance between a camera and a subject being captured (Paragraph 0055) and providing a warning message when the camera moves a distance that does not match the reference distance (Paragraphs 0070-0071). 	Hashimoto’s technique of providing a warning for when the distance between a camera and subject do not match a reference distance would have been recognized by one of ordinary skill in the art to be applicable to the data collection of an object using cameras of Demirli in view of Kouperman and the results would have been predictable in providing a warning when the distance between a camera and an object does not match a reference distance. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Hashimoto discloses wherein in the outputting, a warning for prompting the user to directly view the specified second position is output (Paragraph 0075, guidance message to have the camera face the subject at a face-on position).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 2016/0027209 A1) in view of Kouperman et al. (US 2017/0094259 A1) and further in view of Cole et al. (US 2016/0227190 A1).
Regarding claim 13, Demirli discloses all limitations as discussed in claim 12.	Demirli in view of Kouperman does not clearly disclose wherein the predetermined position is the field center, a position in front of a goal, or the position of a penalty mark.	Cole discloses that a sports arena can have a center of a field for a soccer game (Paragraph 0003).	Cole’s sports arena with a center of a field of a sports arena would have been recognized by one of ordinary skill in the art to be applicable to the mapping of objects in a venue such as a sporting arena for generating virtual viewpoints of Demirli in view of Kouperman and the results would have been predictable in the generation of a virtual viewpoint for objects in a sporting arena including the center of a field. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 2016/0027209 A1) in view of Kouperman et al. (US 2017/0094259 A1) and further in view of You et al. (US 2016/0239181 A1).
Regarding claim 18, Demirli discloses all limitations as discussed in claim 1.	Demirli further discloses a global model or map of real and virtual viewpoints (Paragraph 0055).	Demirli does not clearly disclose acquiring obstacle information about obstacles which can hide the specified second position, wherein the position of the virtual viewpoint for the virtual viewpoint image is determined further based on the obstacle information.	You discloses adjusting a view point based on the detection of an obstruction in a three-dimensional world user interface (Paragraph 0064).	You’s technique of moving a viewpoint based on a detected obstruction would have been recognized by one of ordinary skill in the art to be applicable to the display of a virtual viewpoint from a global model of viewpoints of Demirli and the results would have been predictable in the moving a virtual viewpoint of a global model of viewpoints when an obstruction is detected. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Demirli in view of You discloses wherein the obstacles include at least one of goals, advertisements, benches, imaging apparatuses, and spectators (Demirli, paragraph 0055, the global model or map can include data on participants and data collectors as well as other real objects at the venue which can include a sporting arena, paragraph 0058, and the viewpoint can be adjusted to avoid any of those objects, You, paragraph 0064).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asajima et al. (US 2010/0302402 A1) discloses interpolating a virtual viewpoint of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHI HOANG/Primary Examiner, Art Unit 2613